DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant's Amendment to Claims, Declaration of Mr. Lim and  Remarks filed on July 29, 2021 and Terminal Disclaimer filed on August 3, 2021 are acknowledged. 
2.2.	Claims 4 and 5 have been canceled. Claim 1 has been amended by introducing new limitation with respect to amounts of diCHDM ester and diCHDM ether in polyester. 
2.3.	Support for the amendment to Claim 1 was found in Applicant's Specification ( see PG PUB  US 2020/0277459 , [0030]). Therefore, no New Matter has been added with instant Amendment.
2.3.	Thus, Claims 1-3 are active.
Terminal Disclaimer
3.	The Terminal Disclaimer filed on August 3, 2021  disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 11/020,947, 10/550,223 and US Patents granted on co-pending Applications 16/898,287 and 16/858,069  has been reviewed and is accepted.  The Terminal Disclaimer has been recorded.
Response to Amendment
4.	The Declaration of Mr. Lim  under 37 CFR 1.132  filed on July 29, 2021  is sufficient to overcome obvious Rejection of claims 1-3 over Lee et al combined with 
	In this respect note that the Declaration of Mr. Lim provide Data,  which is reasonably commensurate with scope of Claim 1 and support conclusion regarding presence of unexpected results  associated with claimed range of the amounts of diCHDM ester and diCHDM ether in polyester as argue by Applicant ( see Declaration and Remarks).
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
5.1.	In view of filing proper Terminal Disclaimer all previously made ODP Rejections of Record have been overcome.  
5.2.	Obvious Rejection of Record has been overcome by sufficient Declaration of Mr. Lim  in combination with Applicant's arguments filed on filed on July 29, 2021.
5.3.	Therefore, Claims 1-3 are allowed for reasons provided above.
 				                 Conclusion
6.1.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                           
6.2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901.  The examiner can normally be reached on 8 a.m - 6 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763       

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763